Per Curiam.
The opinion of this court* sufficiently indicates our view as to the facts proved upon the trial. The findings which are reversed in our order are reversed solely for the reason that our holding as a matter of law that the proceeding in the Municipal Court was res adjudicata in this court imported a finding of such facts as would be necessary to sustain the proceeding in the Municipal Court. We cannot approve findings inconsistent with this holding, even though otherwise justified by the testimony. The order as at present entered not only reverses certain facts found below, but in addition thereto makes new *653findings of fact. This will enable the Court of Appeals to review the record both on the law and the facts. For these reasons the motion to resettle is denied, without costs. Present —• Dowling, P. J., Merrell, Finch, MeAvoy and Proskauer, JJ. Motion denied, without costs.

See 225 App. Div. 232.— [Rep.